 METAL CONTAINER CORP.  575Metal Container Corporation and Steven Wilson, and Kurt Bauerle, and Peter Murray. Cases 2ŒCAŒ28303 and 2ŒCAŒ28917 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On November 12, 1998, Administrative Law Judge Steven Davis issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel filed cross-exceptions and a supporting brief and an answering brief to the Respondent™s excep-tions.  The Respondent filed an answering brief to the General Counsel™s cross-exceptions and a reply brief to the General Counsel™s answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2 ORDER The National Labor Relations Board adopts the rec-ommended order of the administrative law judge and orders that the Respondent, Metal Container Corporation, New Windsor, New York, its officers, agents, successors, and assigns shall take the action set forth in the Order.  Mindy Landow, Esq., for the General Counsel. James Blue and Wayne Helsby, Esqs. (Allen, Norton & Blue, Esqs.), of Tampa, Florida, for the Respondent. Robert Kundin, Esq., of New Windsor, New York, for the Charging Parties. DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge. Based upon a charge, a first amended charge, and a second amended charge in Case 2ŒCAŒ28303 filed by Steven Wilson, an individual, and Kurt Bauerle, an individual, on March 28, June 7, and July 31, 1995, respectively, and based upon a charge in Case 2ŒCAŒ28917 filed by Peter Murray, an individual, on November 20, 1995, against Metal Container Corporation (Respondent), a consolidated complaint was issued on July 24, 1997, against Respondent.                                                             1 The General Counsel and the Respondent have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We note that the Board has been administratively advised that Charging Party/discriminatee Steven Wilson has reached a settlement with the Respondent regarding his reinstatement and backpay, and has declined an offer of reinstatement.  Any issues regarding the settlement and reinstatement offer, the Respondent™s reinstatement and backpay obligations in light of that settlement offer, and the Respondent™s de-fenses to any reinstatement obligation, may appropriately be addressed in compliance. The complaint alleges essentially that Respondent dis-charged Bauerle, Murray, and Wilson because of their activities in behalf of the United Steelworkers of America (the Union). Respondent™s answer denied the material allegations of the complaint, and on December 18 and 19, 1997, and March 9, 10, and 11, 1998, a hearing was held before me in New York City. Upon the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses and after considera-tion of the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, an affiliate of the Anheuser-Busch Company, is a corporation, having a place of business in New Windsor, New York. Respondent is engaged in the production and nonretail sale and distribution of metal cans and containers. Annually, Respondent sells and ships from its facility goods valued in excess of $50,000 directly to points outside New York State. Respondent admits, and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. Respondent also admits, and I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent™s Newburgh, New York facility operates 24 hours per day, manufacturing beer and soda cans. Its approxi-mately 175 employees (called team members) are assigned to one of four crews, each of which has a supervisor and a super-intendent.  The plant manager is Tony Bhalla, and Brenda Danforth was the human resources manager at the facility. The employees in Respondent™s facilities in Jacksonville, Florida, and Columbus, Ohio, are represented by the Union. Respondent operated its Newburgh facility as a ﬁproemployee, nonunionﬂ operation.  In about July 1994, the Union began organizing Respon-dent™s employees at the Newburgh facility. A petition was filed on August 18, and an election was held on October 6, which the Union lost. Respondent waged a campaign in which it sought to persuade employees to vote against the Union. In-plant, and offsite meetings were held, and speeches and videotaped mes-sages by Respondent™s corporate officials were presented.  Bauerle, Murray, and Wilson were active in the campaign. They signed cards for the Union and distributed authorization cards and union literature inside and outside the plant. They also wore union hats, shirts, and buttons at work. Respondent™s witnesses testified that others also wore such garb. Respondent stipulated that it had knowledge that Bauerle, Murray, and Wilson engaged in union activities during the 1994 campaign. Employee Justin Connolly testified that ﬁquite a fewﬂ employees, including Bauerle, Murray, and Wilson, John Kovacs, Steve Kwanda, and Steve Wilk ﬁspearheadedﬂ the union drive. Regarding evidence of Respondent™s animus toward the Un-ion during that organizational drive, employees Kevin Bell and Justin Connolly testified that they heard Mark Stafford, Re-331 NLRB No. 76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576spondent™s director of can operati
ons, tell employees that if the 
facility became uni
onized, he would shut it down. 
Connolly, who was opposed to the Union™s effort, testified 
that during the campaign, he told Plant Manager Tony Bhalla 
that Bauerle was distributing union cards and other materials, and he told Supervisor Leon Long that  Murray and Wilson 
were distributing such items. Bhal
la and Long replied that they 
were aware of that. Connolly further stated that he wore an 
antiunion button which bore the initials ﬁFTU.ﬂ He told Bhalla 
that the letters stood for ﬁfuck the unionŠfire the useless.ﬂ 
According to Connolly, Bhalla told him that ﬁwe know who 
they are and we™re gonna get them
.ﬂ It should be noted that 
Connolly™s pretrial affidavit, 
given only 1 week before the 
hearing, stated that Bhalla remarked, ﬁ[W]e should fire them 

all.ﬂ Bhalla testified that he
 said nothing to Connolly about 
firing employees who supported the Union, and that Connolly™s 
explanation of ﬁFTUﬂ was ﬁfire the useless.ﬂ  
Murray testified that following the Union™s election loss in 
October 1994, a new campaign be
gan in the summer and early 
fall of 1995. He solicited cards for the Union both on and off 
the plant premises. Danforth testified that she saw union litera-
ture (dated in early August 1995) that was distributed in the 
plant, and she was told by employees that three named employ-
ees, none of whom were the Ch
arging Parties, were putting union cards in the toolboxes of their colleagues. She relayed 
this information to the superint
endent of that crew, and he 
spoke to the three about Respondent™s rules concerning solicita-
tion and distribution. Those three men are still employed by 
Respondent, and one was promoted. 
Jerry Riley, Respondent™s vice 
president of human resources, 
testified that he was aware th
at union activity was taking place 
in the plant in 1995, but had no knowledge of any card signing 
during that time. Respondent denied knowledge that the Charg-
ing Parties engaged in union 
activities during this 1995 cam-
paign. That campaign was short li
ved, and apparently no further 
union activities occurred beyond September 1995. 
B. Respondent™s Discipline Policy 
Respondent has a workplace violence policy which states 
that it is committed to providing its employees with a work-
place that is free of intimidatio
n, violence and threats of vio-
lence, and that it will not tolerate acts or threatened acts of vio-
lence by employees against fellow employees. The policy states 
that anyone who violates it is 
ﬁsubject to disciplinary action up 
to and including immediate disc
harge.ﬂ Danforth said she met 
with employees in December 1994 and January 1995 and re-
viewed that policy with them.  
In January 1995, Respondent inst
ituted a written progressive 
discipline policy with the followi
ng steps: counseling, verbal 
warning, written warning, de
cision-making leave (suspension 
with the employee required to write a letter stating the ways in 
which he will correct his impr
oper conduct), and termination. 
The policy notes that serious mis
conduct is not subject to pro-
gressive discipline, but may caus
e the employee to be subject to 
immediate discipline, up to and including termination. An ex-
ample given was ﬁphysi
cal violence or threats of physical vio-
lence to another employee.ﬂ  
C. Steve Wilson 1. Wilson™s union activities 
Wilson was employed for 6-1/2 
years as a production techni-
cian. His 1993 performance evalua
tion has essentially ﬁgoodﬂ 
ratings. As set forth above, W
ilson was active in the 1994 union 
campaign, distributing pamphlets in
 front of the plant and in the 
breakroom, addressing meetings of employees, and wearing 
union clothing. He stated that 
while distributing union material 
in front of the building, Superv
isor Long remarked that he was 
ﬁright in front of the plant.ﬂ Wi
lson responded that this is what 
he has to do. Long replied in kind: ﬁA man™s got to do what a 

man™s got to do.ﬂ 
Wilson testified that on the day of the election, he asked Su-
pervisor Sam Federico whether there would be any retaliation 
by Respondent if the Union lost the election. Federico replied 

that he did not know if there w
ould be retaliation, but Wilson 
should not ask for any favors.  
Federico testified that 15 or mo
re employees, in his crew of 
42, which included Wilson, wore
 union clothing. He denied the 
conversation attributed to him 
by Wilson, but conceded speak-

ing with employees, including W
ilson, about the Union during the campaign. Federico was aw
are that Wilson supported the 
Union. As set forth above, Respondent conceded that Wilson was 
engaged in union activities during the 1994 campaign. 
2. An alleged threat concerning Danforth 
Employee Art Thompson testif
ied that during the 1994 cam-
paign, Wilson told him that if he was discharged, he would 
shoot the person who fired him. He
 relayed this information to 
Danforth.  Danforth testified that in mid-November 1994, Thompson 
told her that he heard Wilson say that if he was discharged for 
his union activity, he would shoo
t whoever discharged him. She 
asked Wilson about it and he denied making the threat, and 
asked her to investigate the matter. She notified Plant Manager 
Bhalla, Corporate Official Davi
d Lopater, and Wilson™s super-
visor. Danforth spoke to the employees on Wilson™s crew and 

later told Wilson that perhaps they were mistaken as to the date 
the comment was made. Wilson sa
id they may have been con-
fusing an earlier threat he had made to management.  
Wilson™s version is that he was told by Danforth that two 
employees told her that he had th
reatened to shoot her. Wilson 
asked for the names of the employees who reported the threat. 

Danforth refused to tell him, saying that such information was 
confidential. Wilson asked that 
charges be brought against him 
so that he could prove them to be false. Danforth answered that 

she would ﬁlet it go this time,ﬂ warning that he should not let it happen again. Wilson denied making the threat. 
Danforth stated that since she was not able to corroborate the 
threat, she would not take any action at that time, but that she 
would ﬁreopenﬂ the issue if a similar incident occurred thereaf-
ter.  
3. Interaction with Kenneth St. Clair 
Supervisor St. Clair reprim
anded Wilson in April 1992 for 
apparently wasting time in waiting 
for a part to be fixed. Ac-cording to St. Clair™s written note made at the time, Wilson 
ﬁbecame very loud and defensive and made comments that I 
had a personal vendetta agains
t him.ﬂ Following Wilson™s ex-planation to another supervisor, St. Clair decided to drop the 

charge of insubordination. 
St. Clair testified, but did not 
include in his contemporaneous 
memo, that during this alterca
tion Wilson was angry, moved his 
arms around, and cursed.  
4. An alleged threat to Michael Barstow 
Michael Barstow testified that during the 1994 campaign he 
was a temporary employee who worked with Wilson. He told 
 METAL CONTAINER CORP. 577his coworkers that if there was a strike he would cross the 
picket line. Wilson told him that there may be someone across 
the street with a weapon or rifle. Barstow asked him if that was 
a threat, and Wilson replied that he could take it anyway he 
wished.  
Barstow believed that someone overheard that conversation, 
and a few weeks after the electi
on he was called to Danforth™s office. Danforth asked him about
 the conversation, and inquired 
as to whether he felt intimidated or threatened by anyone. Bar-
stow did not volunteer any name
s, but Danforth mentioned 
Wilson and perhaps Bauerle™s names.  
Danforth asked if he felt threatened during the campaign and 
Barstow said he had, and recounted that conversation and an 
earlier one in which Wilson accused him of ﬁsquealingﬂ on his 
coworkers, and offered to meet him outside to ﬁsettle the differ-
ence.ﬂ At that time, Barstow accepted the challenge but Wilson 
did not appear at the designated place.  
5. The O™Neill incident 
The employees on each shift are responsible to make sure 
that their work areas are clean for the incoming shift. In Janu-

ary 1995, John O™Neill, who worked on a shift following Wil-
son™s shift, complained to his supervisor, Paul McGuinness, 
that Wilson™s ﬁhousekeepingﬂ 
was poor, and that Wilson™s 
work area was left with debris when O™Neill arrived for work. 
Such complaints were ﬁcontinuousﬂ according to Wilson. 
Wilson was questioned by Supe
rvisors Long and Dario Ciuf-
fetelli concerning the complaints made by O™Neill. They de-
cided that fellow employee Ju
stin Connolly would inspect Wil-
son™s area 5 minutes before O™Neill™s shift began in order to 
ensure that the housekeeping was properly done. Connolly did 
so.  
Apparently, McGuinness spoke
 to Wilson about O™Neill™s 
complaint, since the following day, January 28, Wilson, accord-
ing to O™Neill™s testimony, approached him and asked why he 
(O™Neill) ﬁratted [him] out.ﬂ O™Neill attempted to explain that 
he had not done so, but Wilson angrily interrupted by saying 
that O™Neill did not want him as his enemy, and that he (Wil-
son) was the worst person he would want as his enemy. Wilson 
also advised him that he knew 
about his past, a
nd could easily 
obtain a police report which he could submit to Respondent which would lead to his discha
rge. Wilson also told O™Neill 
that he had seen his family in the area, and could identify them. 

Wilson left, telling O™Neill 
to have a nice evening. 
Wilson™s reference to O™Neill™s past concerned an incident  
in which, while employed by 
Respondent, he was arrested for possession of cocaine. The charge was reduced to a misde-
meanor and O™Neill served probation which ended in 1992. He 
did not report this incident to Respondent, but believed that he 
would be discharged because of
 Respondent™s strict drug pol-icy. 
O™Neill resumed his work, but was frightened at the prospect 
of Wilson™s revealing his arrest
 to Respondent, since O™Neill 
had threatened to do so 2 years before. O™Neill then left the 
production floor and approached
 management. He told Dan-
forth he needed help and coul
d not work under ﬁthese condi-
tions.ﬂ He told Danforth that 
Wilson threatened him with using 
certain information against him. He refused, at that time, to tell 
Danforth the nature of the information.  
O™Neill wrote a statement, and returned to work. O™Neill tes-
tified that during his next break, he was told by coworker 
Marcy Chapman that he did not 
want Wilson as his enemy. 
O™Neill then told Supervisor McGuinness what Chapman said. 
McGuinness called Danforth at home. She returned to the plant. 
O™Neill phoned his wife, and told her what had transpired. 
Shortly thereafter, O™Neill told 
Danforth that he had decided 
not to purse the matter because he believed that if Wilson 

learned about the accusation it would ﬁturn into a disasterﬂ 
since he was already afraid of what Wilson might do. Danforth 
agreed not to pursue the matter. 
6. Wilson confronts the supervisors 
Danforth met with Chapman on about February 8, in connec-
tion with Chapman™s meeting with her superintendent concern-
ing her poor work and inability to get along with her cowork-
ers. As an example of such conduct, Danforth mentioned her 
statement to O™Neill that he did not want Wilson as an enemy. 
Chapman denied saying that. At th
at point, no investigation was 
ongoing concerning Wilson™s alleged threats to O™Neill.  
Wilson testified that that day, he was told by Chapman that 
she was approached by Danforth who asked her questions about 

Wilson and O™Neill, attempting to have Chapman state that 
Wilson was harassing O™Neill.  
That evening, while Wilson was working, he asked Supervi-
sor Long if he could see Danforth. They walked to her office, 
and observed that she had left for the evening. Wilson then had 
a conversation with Long during which Wilson ﬁbeggedﬂ to be 
moved off the production line so that he would not have further 
problems with O™Neill. Wilson was admittedly upset, believing 
that an investigation was be
ing conducted without his knowl-
edge, based upon Chapman™s statement to him. Wilson con-
ceded that his demeanor during their talk was ﬁexcited,ﬂ and 
that he spoke loudly, and that he made gestures with his hands 
in a begging motion while saying
 ﬁmove me, please move me.ﬂ 
Long said that he would call Danforth, and asked him to re-
turn to the production line, whic
h he did. While working, Su-pervisor Ciuffetelli approached
 him, and Wilson asked to see 
Danforth. Ciuffetelli said that an appointment would be ar-
ranged for the next day. Wilson insisted upon speaking to her 
immediately. They went to an office where they discussed 
O™Neill™s complaints about W
ilson™s housekeeping. Wilson 
asked him to check with Connolly who had been inspecting his 

work area. Wilson conceded that his manner during this con-
versation was the same as with LongŠloud, and he used hand 
gestures. Ciuffetelli said that Wilson should return to work, and 
he would call Danforth and w
ould let Wilson know when she 
arrived. Wilson went back to work. 
Long did not testify. Danforth testified that she received a 
call from McGuinness and Long who 
said that while they were 
standing in the lobby, Wilson burst through the plant doors, 
ﬁflayingﬂ his arms and demandi
ng to know who his accusers 
were and why he was under investigation, and insisting upon 
speaking with her. They told him to speak to her in the morn-
ing, and that it was not necessary
 for her to return to the plant that evening.  
Danforth stated that about 45 minutes later, Ciuffetelli called 
her and said that he had been confronted by Wilson, who 
shouted at him, demanding to know who his accusers were. 
Danforth was asked to return to the plant and she did.   
Danforth returned to the plant and met with Wilson.  
According to Wilson, they s
poke about O™Neill™s complaints 
about his housekeeping. Danforth
 asked him whether he had a 
problem with his temper, adding that there had been a ﬁpatternﬂ 

of harassment and threatening be
havior. Wilson protested that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578he wished to speak only about housekeeping. Danforth replied 
that because of Wilson™s pattern
 of threats, he should go to counseling. Wilson denied threat
ening anyone, and refused to 
go to counseling. Respondent ha
s an employee assistance pro-
gram (EAP) which is voluntary. Danforth said that she would 
continue the investigation.  
According to Danforth, she told Wilson that she knew noth-
ing of an investigation against 
him. Wilson told her that he believed that he was ﬁunder 
a microscopeﬂ on the production 
line, he was under great pressure, 
and he did not believe that he 
could continue to work under such conditions. He asked Dan-

forth to help relieve the pressure, and she agreed to conduct an 
investigation into the matter in behalf of Wilson.  
Danforth stated that on February 8, when she agreed to con-
duct an investigation, she was aware of what Wilson had said to 
O™Neill, but was not aware of Wilson™s confrontation with the 
managers.1 Danforth then spoke to superv
isors, superintendents, and 
Bhalla. They told her that the problem concerning O™Neill and 
Wilson was caused by a lack of proper housekeeping on the 
production floor. They also advised Danforth that they were 
ﬁquite concernedﬂ about Wilson™s behavior on February 8, 
during which he spoke to them in a loud tone of voice, was 
ﬁshuffling back and forth,ﬂ his arms were ﬁflaying from the 
sides.ﬂ McGuinness told Danforth that he was not sure what 
action Wilson would take at that time. Del Santo told Danforth 
that he was passing by the confrontation at the time and stayed 
in the area because he was not
 sure what would happen.  
Bhalla recommended that Danforth notify the corporate of-
fice about Wilson™s behavior beca
use Bhalla believed that mat-
ters were ﬁgetting out of hand with this.ﬂ She spoke with Cor-

porate Official David Lopater w
ho told her to meet with the 
supervisors, superintendents, and Wilson to ﬁaddress the behav-
ior specifically,ﬂ and also told her to refer Wilson to the EAP 
program in order to address his behavior.   
Danforth stated that, pursuant to that instruction, she held a 
meeting on February 14 with Ciu
ffetelli, Long, Mortensen, and 
Wilson. She testified that she told Wilson that O™Neill believed 

that Wilson had threatened him 
and his employment, and they 
also spoke about his behavior toward management on February 
8. She asked him to attend EAP fo
r his behavior and he refused. 
Danforth stated that when she mentioned EAP, Wilson rose 

from his chair, and began to move
 his torso and his arms back 
and forth. Wilson then told her that he believed that Danforth 

was making the referral ﬁbecause 
of what happened at the Post 
Office.ﬂ Danforth believed that Wilson was referring to the 
shootings of certain Postal Service managers by a coworker.  
Danforth testified that she regarded the ﬁPost Officeﬂ com-
ment as ﬁsevere,ﬂ and the next day spoke to corporate vice 
president of human resources Bob Greene and Lopater. She 
told them of the meeting the night before. They said that they 
were concerned for her safety 
and the safety of others, and 
contacted Anheuser-Busch securi
ty. That office called her and 
told her to call the local police department to report the ﬁPost 
                                                          
                                                           
1 Danforth was in error in stating that on February 8 when she re-
turned to the plant after work, sh
e did not know of Chapman™s state-
ment to O™Neill. O™Neill™s written st
atement which he gave Danforth 
and in which he mentioned the Ch
apman comment was dated January 
28. Furthermore, Danforth testifie
d that she questioned Chapman about 
the remark on February 8, which must have been during the regular 
workday, prior to her return 
to the plant that evening.  
Officeﬂ comment, and also said that they had retained a private 
investigating firm which woul
d interview her. That firm searched four counties for a criminal record of Wilson but 

found none. The local police department offered 24-hour secu-
rity for Danforth, which she declined.  
Danforth then asked McGuinne
ss, Long, Ciuffetelli, James DelSanto, and Wilson to prepare statements, which will be 
discussed below.  
During the next several days, 
Danforth called Wilson several times asking that he attend EAP sessions because of his ﬁpat-
tern of harassing and threaten
ing people.ﬂ Wilson refused to attend based upon his attorney™s
 advice that by doing so he 
would be admitting that he engaged in improper conduct and 
needed such help.  
Wilson was then asked to speak to Danforth on February 17. 
Danforth told him that she was doing an investigation into the 
events of February 8, when he met with Long. Wilson asked 
what the charges were, and Danforth replied that there were no 
charges, but that Long was ﬁfrightenedﬂ in their meeting. She 
also told him that O™Neill had complained that Wilson was 
harassing him, and that he ha
d a pattern of harassing and 
threatening people. Wilson asked to speak to his attorney be-

fore writing the statement, but 
Danforth refused this request, and said that if he left he w
ould be terminated for insubordina-
tion. According to Danforth, Wilson demanded to know why he 
was under investigation, adding that
 it was not like there was a 
ﬁdead body™ here with someone standing over it with a smoking 
gun and witnesses at the scene.  
In his statement, Wilson said th
at he was upset at being told, 
by an employee and not the hu
man resources department, that 
he was being investigated. He conceded that he may have been 
upset, but denied threatening or being insubordinate to Long or 
other management personnel. 
On February 18, Wilson spoke separately with Long and 
Ciuffetelli, and secretly recorded the conversations. According 
to transcripts of the recordings, Long told him ﬁoff the recordﬂ 
that ﬁthey don™t have enough evidence to get you on . . . 
O™Neill . . . and now they™re looking for something else. That™s 
my opinion.ﬂ Long denied that 
Wilson threatened him, adding 
the ﬁthe only thing I saw is that you was upset with the situa-
tion. . . . Like anyone else, you was allowed to work off little 
steam. Now, if you don™t get it out of your system, you™ll never 
get it out. That™s what we™re here for to help you get it out of 
your system.ﬂ Long added that he
 might act in the same way if 
there was an investigation about him which he was not told 
about. Long also noted that Danforth is ﬁmaking it seem like you™re out of control.ﬂ He also 
stated that he did not view Wil-
son™s behavior as being threaten
ing, disrespectful or insubordi-
nate. Rather, he believed that 
Wilson was ﬁupset with the situa-
tionﬂ and ﬁletting off a little steam.ﬂ Long also observed that he 
has seen people talk louder. Lo
ng warned Wilson that he was ﬁunderneath the microscopeﬂ and that he should ﬁjust keep 
yourself clean.ﬂ
2  2 I reject Respondent™s argument that Long was biased against Re-
spondent. On March 5, 1995, Long 
received a written warning from 
Bhalla for causing an injury to an employee while operating a machine, 
and Long resigned on April 3. There is no evidence that Long was not 
acting in the interest of Respondent when he spoke with Wilson, as 
alleged by Respondent. His recorded 
testimony is generally consistent 
with the written statement he gave 
Danforth. Moreover, his recorded conversation and written statement to
 Danforth are consistent with 
Ciuffetelli™s.   METAL CONTAINER CORP. 579Long further told Wilson that it was his opinion that 
concerning allegations made by others, ﬁeither nobody is step-
ping forward or she don™t have the evidence. So now she™s 
looking for something else. . . . If I thought you was being 
disrespectful . . . you would have known right then. I didn™t 
take it as that. I didn™t interpret 
it as that. I interpreted it as a 
situation that has been handled
 and it wasn™t handled properly and they didn™t come to you and they didn™t notify you
 and 
yo
                                                          
u™s upset.ﬂ When Wilson suggested to Long 
that Respondent was saying 
that Long and Ciuffetelli were
 ﬁoffendedﬂ Long replied, 
ﬁ[F]uck no, I never, never said that.ﬂ 
Long™s written statement obtained by Danforth stated that 
during his conversation with Wils
on, he was ﬁtalking very loud 
and it was apparent that he was 
upset over the situation and out 
of control. I told Steve to calm down.ﬂ They spoke about Dan-
forth™s availability, and then 
Wilson apologized for ﬁbeing out 
of control and talking loud but that he was upset over the situa-
tion.ﬂ  In his recorded conversation with Ciuffetelli, Wilson men-tioned that Danforth accused him of threatening and being in-
subordinate to him and Long. When asked by Wilson if he was 
threatening to him in any way, Ciuffetelli replied, ﬁI told her 
you weren™t. I said you were ve
nting. . . . Had I said calm down 
and you didn™t calm down, then it would have been insubordi-
nate. I told her that I said absolutely nothing the whole time. . . . 
I told her I said you were upset, you were very loud . . . and the 
whole thing was over the fact that you felt they™re doing an 
investigation on you and you wanted to know what was going 
on.ﬂ Ciuffetelli added that Wilson was yelling, was ﬁpissed and 
you told me so, and that was the end of that.ﬂ When asked by 
Wilson if he was disrespectful 
or insubordinate, Ciuffetelli replied, ﬁI didn™t say anything.ﬂ  
Ciuffetelli™s written statement obtained by Danforth stated 
that Wilson asked him why he wa
s being investigated, and what 
he had done wrong. He claimed 
that O™Neill and McGuinness 
were ﬁout to getﬂ him. Ciuffe
telli added that Wilson ﬁinterro-
gatedﬂ him for 5 minutes while
 ﬁflailing his arms and pacing 
back and forth, inquiring ﬁso what
 do you have to say about all 
this?ﬂ Ciuffetelli denied any kno
wledge of the matter and Wil-
son said, ﬁI can see they™ve trained you well.ﬂ In another state-

ment, Ciuffetelli stated that Wilson spoke to him and Long in 
an ﬁagitated manner.ﬂ 
In his testimony, Ciuffetelli 
stated that Wilson was very up-
set and extremely agitated when they spoke, demanding to 
know why he was being investig
ated. His arms were ﬁflailing 
and moving about.ﬂ  
In a statement obtained by Da
nforth, Supervisor DelSanto 
stated that during the conversa
tion, which he observed, Wil-
son™s arms were ﬁflying all over
 the place and somewhat pacing 
back and forth. He seemed very excited and his voice was quite 
loud.ﬂ Supervisor McGuinness™ 
statement, also obtained by 
Danforth, stated that Wilson wa
s ﬁin a highly agitated stateﬂ 
when he asked to see Danforth
. Wilson shouted at Long, while 
flailing his arms and shifting his feet. Wilson asked whether 
O™Neill was running the crew, stated that he had a right to face 
his accuser, and that Long, Danforth, and McGuinness were out 
to get him. McGuinness stated 
that after a while he was not 
listening to Wilson, but rath
er was ﬁprimarily focused on 
Steve™s body language and actions. I was quite unsure of what 
he was capable of, but recognizi
ng [sic] it of having the poten-
tial of escalating out of contro
l.ﬂ Wilson then ﬁabruptly termi-
nated the conversation, spun around andﬂ returned to work.  
McGuinness testified that Wilson was ﬁpretty agitatedﬂ when 
he approached the supervisors and asked whether O™Neill was 
ﬁrunning the crew.ﬂ Wilson then told them that he had a right to 
know ﬁwhat was going on?ﬂ McGu
inness replied that he did 
not know, and Wilson asked to speak to Danforth. McGuinness said that Wilson stuck his hands out and said he was so upset 
that his hands were shaking. Mc
Guinness stated that he consid-
ered as ﬁvery dangerousﬂ Wilson™s gesturing and shaking his 
hands, his feet movement and sh
ifting from side to side, not-withstanding that Wilson did not
 hit him or make a fist.  
O™Neill further testified that on February 19, Wilson asked 
O™Neill if he had made a threat.
3 O™Neill replied that Wilson 
had threatened him by saying that he would reveal O™Neill™s 
past. Wilson then told O™Neill that ﬁtheyﬂ were trying to ﬁgetﬂ 
him and that O™Neill should ﬁca
ll the dogs off.ﬂ Wilson asked 
him if he had made a threat why 
did he not carry it out. O™Neill 
said that he did not know. Wilson became angry, and told him 
not to take it as a threat but th
at if something happened to him 
(Wilson) did not know what he would do. 
O™Neill interpreted this as a threat and reported it to Dan-
forth. He still did not want to pursue the matter, and Danforth 
told him that she would retain his statements in the event that 
something happened in the future. Danforth offered him ﬁsecu-
rityﬂ which he did not accept.  Danforth testified that although 
O™Neill did not want to pursue Wilson™s threats, and she did not 
ﬁgo forward with the investigationﬂ pursuant to his request, she 
told him that she had an obligation to report it to the ﬁappropri-
ate people,ﬂ apparently corporate officials. 
7. Wilson is discharged 
Wilson continued to work, apparently without incident for 5 
weeks, when on March 14, he wa
s met by Long. In a conversa-
tion recorded by Wilson, he told Wilson ﬁthey think they got 
enough to fire you . . . [for] everything that Brenda has talked 
to you about. I think it™s conduct unbecoming a team member.ﬂ 
When Wilson protested that Long 
had previously told him that 
he was ﬁokay,ﬂ Long replied, ﬁI 
thought so,ﬂ and that this was 
the first he had ﬁheard of it today,ﬂ and that if he had known 
before then he would ha
ve spoken to Wilson.  
Long told Wilson that he was not being fired for harassment, 
and that the conversation they had on February 8 was being 
ﬁblown out of proportion.ﬂ  
Wilson then went into a meeting with Danforth at which he 
was given a termination letter. The letter stated that he was 
discharged for violation of 
the following handbook policy: 
 Never cause a disturbance by
 running, yelling, harass-
ing, playing practical jokes,
 fighting, engaging in horse-
play or other acts of a similar nature, including use of dis-
respectful, profane or threatening language. 
Do not engage in disruptive behavior of any kind 
which interferes with your work or the work of another 
Team Member. 
 The letter further stated: 
 On Wednesday, February 8, 1995, you had several periods of 
interaction with salaried staff of the Newburgh facility. Your 
tone of voice and body language was inappropriate and was 
conceived as threatening by the staff. This has occurred on 
 3 O™Neill was in error in testifyi
ng that it occurred on February 24. 
His written statement to Danforth st
ates that it took place on February 
19. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580several occasions when management has delivered feed back 
to you that you may not be in agreement with. Actions such as 
these will not be tolerated and are considered conduct unbe-
coming a Team Member. This inappropriate conduct is a clear 
indication that you are either unwilling or unable to meet the 
expectations of a Newburgh Team Member.  
 Danforth stated that prior to Wilson™s discharge, she heard 
from certain named employees and 
Supervisor Ciuffetelli that 
Wilson had bragged about instances where he was involved 
with confrontations, including ph
ysical confrontations with 
people off company premises.  
Danforth testified that the decision to terminate Wilson was 
made between the corporate office and Plant Manager Bhalla. 
No discussion concerning Wilson
™s union activities took place during the discussions concerning the decision to fire him.  
Danforth stated that Wilson was discharged ﬁspecificallyﬂ 
for his behavior to management 
and for the threats that were 
communicated to management. She also stated that Wilson™s 

comment to Thompson, that he 
would shoot whoever fired him 
for his union activities, may have
 played a part in the decision 
to fire him.  
Danforth conceded that she had never seen Wilson harm or 
injure anyone, and no one had alleged that he had been struck 
by him.  
Danforth stated that the threats to O™Neill played ﬁvery little, 
if anyﬂ role in the decision to terminate Wilson. As set forth 
above, the discharge letter did not mention the O™Neill or any 
other incidents other than the 
February 8 confrontation. Dan-
forth noted that the decision makers were aware of Wilson™s 
interaction with O™Neill but they did not want to involve em-
ployees in disciplinary actions against their coworkers. How-
ever, Danforth later testified that Wilson™s interchange with 
O™Neill played a part in the decision to terminate him. In fact, 
Danforth stated that she drafted a discharge letter which con-
tained references to the Thompson comment, the O™Neill inci-
dent, and Wilson™s remarks concerning the Post Office and 
ﬁsmoking gun.ﬂ That letter was re
jected by the corporate offi-
cials to whom it was sent, and instead a letter, set forth above, 
was written by them, discharging Wilson. The draft letter was 
not produced at hearing. 
Plant Manager Bhalla testified that he made the decision to 
terminate Wilson based upon the threats to O™Neill and his 
actions during his conversations with management on February 
8, which Bhalla concluded 
was conduct unbecoming a team 
member. 
Bhalla testified that he was present when O™Neill first ap-
proached management, claiming that he had been threatened by 
Wilson. Bhalla then heard that there were additional threats 
which made the matter  
ﬁmuch more serious.ﬂ  
Employee Justin Connolly testified that following the elec-
tion, Long told him that he was angry that Respondent was 
making the supervisors do things that he did not want to do. 
Following Wilson™s discharge, Long told Connolly that he was 
ﬁsorry for what he did toﬂ Wilson. 
Conclusions Regarding Wilson 
The General Counsel has the in
itial burden of showing that 
Wilson™s union activities were a mo
tivating factor in the deci-
sion to discharge him. Wright Line
, 251 NLRB 1083 (1980). As set forth above, Respondent stipulat
ed that it was aware of the union activities of Wilson 
during the 1994 campaign which concluded with the Union™s election loss in October.  
Respondent established that other employees also wore Un-
ion clothing, and also engaged in 
the same types of activities as 
Wilson, Bauerle, and Murray. Furt
hermore, others who acted as 
observers in behalf of the Union remained employed by it. Of 
course, the fact that more union 
supporters were not discharged 
is not evidence of lawful
 treatment of Wilson.  
Respondent bore animus toward the Union as established by 
the credited testimony of employees Bell and Connolly that 
Respondent™s official Stafford told the workers that he would 
shut the facility if it became unionized.
4  In addition, Federico 
told him that he did not know if
 Respondent would retaliate but 
he should not ask for any favors. I credit Connolly™s version of 

his ﬁFTUﬂ conversation with Bhalla
. It is clear that the button 
was directed toward the Union as it was worn in response to the 
union supporters™ wearing of their union buttons. It is logical to 
assume that Connolly, who did not support the Union, would 
have had the confidence of Bha
lla, and it is further likely that 
Bhalla would have made a stat
ement to him relating to dis-
charging union supporters.  
I accordingly find that the General Counsel has established 
that Wilson™s union activities were a motivating factor in the 
decision to discharge him. 
Once the General Counsel has made this showing, the bur-
den shifts to Respondent to prove that it would have discharged 
Wilson even in the absen
ce of his union activities. Wright Line, supra. The letter discharging Wilson specifically referred to his 
conduct on February 8 toward supervisors, in which he used an 
ﬁinappropriateﬂ tone of voice 
and body language which was 
viewed as threatening. It was 
concluded that this conduct was 
ﬁunbecoming a Team Memberﬂ and was deemed sufficient for 
discharge. The letter also referred to other alleged instances of similar 
conduct toward supervisors, 
none of which has been docu-mented in this record, with the possible exception of the St. 
Clair incident. That event, which occurred more than 2 years 
before Wilson™s discharge, in
volved one contemporaneously 
documented instance where W
ilson was loud and defensive 
toward St. Clair. I cannot credit
 St. Clair™s testimony that dur-
ing this altercation Wilson was angry, moved his arms around, 

and cursed. That description wa
s not included in St. Clair™s memo written at the time, and if that had been the case, it is 

doubtful that St. Clair would have dropped the charge of insub-
ordination against him.  
Nevertheless, the St. Clair in
cident occurred more than 2 
years before the discharge, and 
no disciplinary action was taken 
against Wilson. Danforth™s testimony that the 
reasons for discharging Wilson 
may have included his conduct toward O™Neill is equivocal 
inasmuch as she also testified that the O™Neill incident played 
very little, if any role in the decision to discharge him. Simi-
larly, Bhalla™s testimony that the O™Neill incident contributed 
toward his recommendation of te
rmination would surely have 
come to Danforth™s attention since she was involved in the 

termination decision. Moreover, 
those additional reasons were not included in the official letter
 of discharge. Danforth™s testi-
mony that she wrote a complete letter containing Wilson™s his-
tory of improper conduct to corporate officials is not supported 
since no evidence of the letter was produced at hearing.  
                                                          
 4 Stafford did not testify. 
 METAL CONTAINER CORP. 581Accordingly, we are left with the termination letter itself as 
the official, stated reason for the dischargeŠthat during Wil-
son™s discussion with the supervisors on February 8, his ﬁvoice 
and body language was inappropriate and was conceived as 
threatening by the staff.ﬂ However, with respect to the February 
8 incident, even the statements 
given by the supervisors to Dan-
forth do not support Respondent™s 
stated basis for firing him. 
Thus, the supervisors™ written statements only asserted that  
Wilson was upset  upon hearing from Chapman that questions 
were being asked about him, and 
believing that an investigation 
concerning him was taking place,
 he loudly asked the supervi-
sors in an excited, agitated manner, while moving his arms and 
pacing, what was occurring. Long™s statement said that Wilson 
apologized for being loud. 
It is important to note that following this confrontation, Wil-
son returned to work without 
any discipline being imposed, and 
continued to work for 1 month before being terminated. Fur-

ther, the secretly recorded conversations establish that the su-
pervisors allegedly threatened di
d not feel threatened. Indeed, 
Long told Wilson that he was permitted to let off steam as other 
people were, and that the supervisors™ job included ﬁhelpingﬂ 
workers ﬁget it out of [their] system.ﬂ Long also accused Dan-
forth of making it appear as if 
Wilson was out of control, and 
denied that his conduct was threat
ening, disrespectful, or in-
subordinate. Similarly, Ciuffetelli stated that Wilson was not 
threatening, and was not insubordinate.   
I cannot credit Respondent™s contention that the O™Neill in-
cident played a part in the deci
sion to discharge Wilson. First, 
Danforth said that that matter had little, if any effect upon Wil-
son™s discharge. Wilson was not disciplined in any respect for 
the incident. Moreover, no actual physical threat to O™Neill was 
involved. There was only a threat to reveal truthful information 
about O™Neill™s past which he 
had concealed from Respondent.  
Similarly, no action was taken 
concerning Wilson™s alleged 
threat made to Thompson. Follo
wing Danforth™s investigation, 
she concluded that the alleged threat could not be corroborated, 

and dropped the matter. 
Further, the reaction to W
ilson™s comments about the post office and smoking gun seem to be 
exaggerated. In relation to 
the O™Neill incident, Wilson was simply remarking that he 

believed that the referral to EAP was being made because of the 
post office situation, and that
 his conduct could not be com-
pared to an actual killing. Wilson did not threaten anyone in 

making these comments. He wa
s simply remarking upon Re-
spondent™s overblown reaction to the O™Neill incident, for 
which no discipline was imposed upon him. Moreover, he was 
permitted to return to work following those comments and 

worked for more than 1 month before his discharge. His refusal to attend the EAP sessions was not improper since such atten-

dance is voluntary unless it is re
quired as part of a warning. 
Here, Wilson was not required to attend EAP for his actions on 
February 8, and no reference to hi
s failure to do so was made in 
the letter of discharge. 
I thus find that Respondent™s additional, shifting reasons for 
discharging Wilson lacked merit,
 in that they were purposely 
added as reasons following his discharge, as variously testified 
by Danforth and Bhalla, and that such additional alleged rea-
sons played no role in the decision to discharge him inasmuch 
as no discipline had been administered. 
Scientific Ecology 
Group, 317 NLRB 1259 (1995). 
I accordingly find th
at Wilson had not engaged in threaten-
ing conduct toward the supervisors on February 8 as set forth in 
the termination letter. If Respondent
 in fact believed that Wil-
son was a threat to supervisory personnel, it would not have 

permitted him to return to work immediately after the confron-
tation, and would not have permitted him to work for 5 weeks 
thereafter. As set forth in the following section concerning 
Bauerle, employees who were e
ngaged in more serious behav-
ior were not discharged.    
I therefore conclude that Respondent has not met its burden 
of proving that it would have discharged Wilson even in the 
absence of his union activities. 
Wright Line, supra. 
D. Kurt Bauerle 
Bauerle was employed for nearly 7 years as a production 
technician. His 1994 performance 
evaluation stated that his 
work, in various areas, ranged from standard to good.  
As set forth above, he was active in the 1994 union cam-
paign by being the head of an organizing committee. He at-

tended the early union meetings, 
signed a card for the Union, 
and solicited employees to sign 
cards both in and outside the 
plant. He also distributed union l
iterature inside the plant before 
work began. Bauerle stated that 
his supervisors, Al Varrone and 
Warren Tomlins, saw this activity
 but did not comment on it. 
Instead they shook their heads and rolled their eyes. 
Bauerle stated that he initiat
ed a conversation with Tomlins 
about the Union during the 1994 campaign. Tomlins asked him, 
ﬁ[W]hat™s going on? What™s wrong with you people?ﬂ Bauerle 
gave his reasons for wanting th
e Union, and Tomlins showed 
him a collective-bargaining agreement and said that Bauerle 
should not want a card since he would have to follow many 
rules. Bauerle responded that th
e employees wanted rules since 
the Respondent would be obligat
ed to follow them also. 
Tomlins concluded by saying th
at he could not change Bau-
erle™s mind, but that he 
should ﬁwatch [his] back.ﬂ 
Bauerle also testified that 2 or 3 days before the election, 
Plant Manager Bhalla escorted him outside during worktime 
and asked what he could do to have Bauerle vote against the 
Union. Bauerle said that he could do nothing, since he was one 
of the organizers, has been we
aring union clothing, and would 
vote yes. Bhalla asked him to give him a chance to correct all 

the problems with the plant. Ba
uerle responded that he would 
vote as he saw fit.  
The ﬁplant line monitoringﬂ system (PLM) is a computerized 
communication device used by m
achine operators to speak to 
each other by typing messages which appear on a screen. It is 
useful because the distances between machines are great and 
because of the noise generated by the machines, oral conversa-
tions are impractical.  
The PLM machine is supposed to be used to advise operators 
and technicians of production pr
oblems with the machine, for 
example that it had a jam and needs to be cleared. The message 
may be sent plantwide or to an
 individual. The message identi-
fies the work station from which it was sent, but not  the person 
who sent it. However, the PLM system has also been used to 
send nonwork related, offensive 
messages. According to Bau-
erle, the PLM system has been abused on a daily basis, with 
supervisors and Tomlins also misusing it. In an effort to end 
this practice, Plant Manager Bhalla told all the workers that 

they should not use the PLM for wisecracks. 
During the election campaign, an employee typed a message 
asking why management was telli
ng him to vote ﬁnoﬂ in the 
election. Bauerle wrote a message which was sent to the entire 

plant, advising that it was ille
gal for management to coerce 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582employees in that way. A message was then sent on the PLM 
with Superintendent Tomlins™ screen name, which said that 
management would ﬁback off.ﬂ  
1. The threat to Warren Crosby 
On March 13, 1995, Bauerle notic
ed that many of the cans 
which were approaching his can washing machine were tipped 
over, causing much lost production and jamming. He observed 
that the tip overs were coming from a certain areaŠline three 
and four body makers, and wrot
e a message on the PLM asking employees in those areas to correct the problem. He also told 

them something to the effect that the loss of production was 
affecting his bonus, and asked them 
to ﬁtry and care about your 
job for a change.ﬂ 
In response to that message, Bauerle received a message stat-
ing that more tipped over cans we
re coming, and he should fix 
it himself. Bauerle then walked past the line three and four 
body makers and saw Warren Crosby using the PLM. Because 
of the noise level in the plant, and their use of ear plugs, Bau-
erle and other employees use a sign language system to com-
municate. He was 30 to 40 feet from Crosby, got his attention 
and pointed to him, indicating 
that it was hi
m who was using 
the PLM. Crosby gestured ﬁso 
what.ﬂ Bauerle said that he 
would ﬁsee [you] after work then,ﬂ and returned to his work 
station.  
Crosby then wrote on the PLM  ﬁwhy after work, so you can 
kiss me?ﬂ At that point, Superi
ntendent Tomlins passed by and 
Bauerle told him that Crosby is
 ﬁtrying to wind me up here and 
he won™t stop.ﬂ He asked Tomlins to tell him to cease the nasty 
messages. Tomlins told Bauerle th
at if he did not stop he would 
be in serious trouble. Tomlins to
ld Bauerle that he would tell 
Crosby to stop also. Bauerl
e stopped writing 
messages, but Crosby wrote, ﬁ[B]itch, bitch, bitch. All you . . . do is bitch. 
You make all this money 
and you gotta bitch.ﬂ  
Bauerle testified that he left his work station and pursuant to 
his job responsibilities, began picking up the cans that were on 
the floor. At that point, there were no more tip overs. He ap-
proached Crosby, who was grinning. Bauerle gestured ﬁkeep 
smilingﬂ  (by putting his fingers at the sides of his mouth and 
forming a grin), ﬁbecause Tony Bhalla will fire us bothﬂ (point-
ing his index finger at his forehe
ad meaning Bhalla as a symbol 
of Bhalla™s Indian nationality, and making a kicking motion 
with his foot).5  Crosby then left his work station and walked 
past Bauerle.  
Twenty minutes later, Tomlin
s summoned Bauerle to meet 
with Danforth. At the meeting,
 Danforth asked him what hap-
pened, and Bauerle said that he and Crosby were arguing on the 
PLM . She asked what did the gesture of pointing to his fore-
head meant, and Bauerle explained that it was a reference to 
Bhalla.  
Danforth then said that Crosby  interpreted the pointed finger 
as a pistol, and believed that 
Bauerle was threatening to shoot 
him. Bauerle conceded that he might have told Danforth that 
his temper gets the best of him, and that the ﬁwise guysﬂ don™t 
stop.  In the statement he prepared for Danforth at that time, Bau-
erle stated that he had been attending counseling sessions in 
order to control his temper, an
d has made great progress. He 
also stated that some workers enjoy taunting and instigating 
                                                          
 5 In his statement prepared that evening, Bauerle wrote that he 
mouthed the words ﬁhope you™re happy, cause now I™m gonna get 
fired.ﬂ 
him, knowing that he has difficulty dealing with personal at-
tacks. He conceded that his reaction to those attacks was im-
proper. Bauerle also noted that he was being ﬁpushed and insti-
gatedﬂ and that Crosby exaggerated what Bauerle had done in 
order to minimize his own responsibility for the incident. Bau-
erle concluded by stating that he
 would do ﬁwhatever it takes to 
make amends and keep [his] job.ﬂ 
Danforth told him that she had called the police, and he 
would be suspended pending an 
investigation. The police did 
not come to the premises. 
A letter dated March 17 was se
nt to Bauerle, discharging 
him. It stated, in relevant part, as follows: 
 On March 13, 1995 you were involved in an incident 
with Warren Crosby. The incident started with the ex-
change of comments on the 
PLM messaging system and 
eventually became derogatory in nature. The messaging 
escalated to the point of i
nvolving Superintendent Warren 
Tomlins. Warren counseled all parties involved and stated 
that he would not tolerate any further discussion or inter-
action on the matter. The counseling was violated by the 

situation escalating to one-t
o-one confrontations with 
Warren Crosby. 
In the direct conversations with Warren Crosby you 
admittedly made statements that were interpreted as 
threatening. Statements such as these are violations of the 
Team Member handbook, the Disciplinary Policy, and 
Anheuser-Busch™s policy on Vi
olence in the Workplace. 
During the D Crew roundtable meetings, Tony Bhalla has 

specifically stated that PLM messages that could be con-
strued as sexual harassment, raci
al, or derogatory in nature 
would no longer be tolerated in this facility. Your PLM ac-

tivity of March 13, 1995, is a clear violation of the stated 
expectations. The intended use of the PLM has been 
communicated to all Team Members at various times over 
the past several months. 
 In a memo dated March 17 giving Crosby a 3-day suspen-
sion for misuse of the PLM, Tomlins stated that Bauerle made 
ﬁimplied threats to your personal well-being.ﬂ 
As to the March 13 incident, Tomlins testified that when 
called over by Bauerle, he read 
the messages sent by Bauerle, 
which included that ﬁWarren Crosby is a pussy.ﬂ Tomlins told 
Bauerle that his actions were
 not ﬁhelping matters much.ﬂ 
Tomlins told Bauerle and Cros
by to stop sending messages. 
Tomlins stated that no discipli
nary action was taken regarding 
the plm comments sent by Bauerl
e, and none would have been 
forthcoming if the incident 
had ended at that time.  
Tomlins further stated that a short time later he was told by 
Crosby that Bauerle had come over to him and said that he 
would see him at the end of the 
shift and would ﬁkick his ass.ﬂ 
Tomlins then asked Bauerle what he was doing, adding that he 
already spoke to Crosby. He as
ked Bauerle what he said, and 
Bauerle said that he told Crosby 
that he would see him at 6 p.m. 
Tomlins told him to drop the matter, but Bauerle, angered, said, 
ﬁ[S]omeone is going to get their ass kicked.ﬂ Tomlins told him 
that if there was a fight, both 
participants would be fired. 
Tomlins stated that if the matter ended then, no disciplinary 

action would have been taken. 
Shortly thereafter, Crosby came 
into the superintendent™s of-fice and announced that he was leaving because ﬁI am not go-
ing to be threatened.ﬂ Crosby told him that Bauerle approached 
him and said that if he was going to lose his job, he would do 
 METAL CONTAINER CORP. 58310 to 15 years for shooting the one who caused him to lose it, 
and then pointed to his own forehead. Crosby asked him what 
he meant by that, and Bauerle said that that is where he would 
put the bulletŠbetween Crosby™s eyes. 
Tomlins asked Crosby to repeat the story and he did, asking 
him if he understood the seriousne
ss of his accusations. Crosby 
said he did. Tomlins called Danf
orth at home and asked her to 
return to the plant because a threat had been made against an 
employee. Crosby repeated the story again, and met with Dan-
forth who asked him to write a statement. Danforth testified 
that when she arrived at the plant, Tomlins told her what hap-
pened and recommended that Bauerle be discharged.  
In his statement, Crosby declared that following the initial 
PLM messages, he received a message that said, ﬁCrosby, 
you™re a pussy.ﬂ Tomlins told him and Bauerle to stop. Then 
Bauerle approached and asked if he had been using the PLM. 
Crosby said he had, and Bauerl
e said he would meet him at 6 
p.m. outside, and would ﬁkick your ass.ﬂ Crosby complained 
about this threat, and Tomlins said he would take care of it. Shortly thereafter, Bauerle approached and told Crosby that he 

hoped that he was happy since Crosby caused him to be fired. 
Crosby said, ﬁ[W]hateverﬂ and Bauerle asked if he thought this 
was funny. Bauerle then said that he (Bauerle) was fired and 
Crosby was ﬁgetting this,ﬂ pointing to his forehead. Crosby 
said, ﬁ[W]hat,ﬂ and Bauerle said, ﬁ[A] bullet right between the 
eyes.ﬂ Crosby then left his work
 station and reported the threat. 
Tomlins stated that he then called Bauerle to the office. 
Tomlins took notes during the meeting.
6  According to the 
notes, Danforth asked Bauerle whet
her he said that he was so 
upset that he could have killed
 someone. Bauerle answered that 
that was true, adding that his temp
er gets the best of him. Bau-
erle denied saying that he would put a bullet in Crosby™s head, 
and denied threatening anyone. 
Bauerle told Danforth that 
when he pointed to his forehead he meant that Bhalla would 
fire him, adding that pointing to
 his forehead indicates Bhalla. 
Tomlins testified that Danfor
th asked Bauerle whether he 
threatened someone, and did he 
threaten to kill someone, and Bauerle answered that he was up
set. Danforth asked whether he 
could have done it, and Bauerle 
said he could have.  Bauerle 
added that he gets upset if people antagonize him. He was 

apologetic about the incident an
d said it would never happen 
again. He also denied saying 
that he would shoot Crosby.  
Tomlins said he credited Crosby™s version, and did not be-
lieve Bauerle because Crosby™s version was consistent when 

repeated, and Bauerle™s versi
on of the story changed when 
questioned by Danforth. No expl
anation of how Bauerle™s story 
changed was given. Tomlins denied knowledge of the use of 
hand signs to identify members 
of management. It should be noted that employee Murray tes
tified that employees communi-
cate by using sign language and ge
stures identifying people in 
the plant. Employee Connolly te
stified that employees commu-
nicate by yelling, speaking in each other™s ear, or using hand 

gestures.                                                           
 6 I reject the General Counsel™s assertion that the typewritten version 
of the notes were not accurate. Tomlins stated that he took written notes 
at the time of the meeting, and 
the typewritten document presented at 
hearing accurately set forth the convers
ation as set forth in his original 
notes. The fact that the handwritten not
es were destroyed, or that Dan-
forth signed and dated the typewritten version does not detract from the 
veracity of this evidence. Tomlins concluded that Bauerle™s failure to follow his direct 
request to cease the conduct relati
ng to that incident was insub-
ordinate, and that threatening an employee was an offense pun-
ishable by termination. He r
ecommended that Bauerle be sus-
pended pending the completion of the investigation, and then 
terminated for threatening an 
employee™s life and insubordina-
tion. Tomlins recommended that Crosby be suspended for 3 to 
5 days for misuse of the PLM 
system and possibly instigating 
the event. Crosby was suspended for 3 days. 
Tomlins stated that Bauerle™s union activity played no role in 
his decision to recommend his termination. Tomlins acknowl-
edged that when he was a nonsupervisory employee he was 
aware of rough language and threats to harm employees being 
made in the plant.  
Danforth testified that Bauerle told her that his gestures to-
ward his forehead signified Bha
lla, and denied stating that he 
would shoot Crosby. Bauerle said 
he was angry, and could have 
hurt Crosby. Danforth asked whether he was angry enough to 
have killed Crosby and Bauerl
e said that he was. Bauerle 
apologized for his conduct. 
Danforth called Corporate Offi
cial Lopater and Bhalla. She 
was told to send Bauerle home pending investigation. Lopater 
said that he would contact the Anheuser-Busch legal depart-
ment, and Tomlins™ recommenda
tion was solicited. Tomlins 
recommended discharge notwithstanding Crosby telling 
Tomlins that he did not want Bauerle fired for this incident. 
Thereafter, Bauerle was discharged.  
The General Counsel makes much of the fact that Tomlins 
made a recommendation to discharge Bauerle without any in-
terview having been conducte
d with Bauerle. However, 
Tomlins had been involved with the incident from the begin-
ning, and found it necessary to warn Bauerle twice to cease his 
inappropriate conduct, including 
a final warning, even accord-
ing to Bauerle  that if he did not cease, he would be in ﬁserious 
trouble.ﬂ In addition, after the fi
rst warning, Bauerle persisted, 
asking Crosby to meet him after work. In any event, Tomlins 

did not make the final decision to discharge Bauerle.  
There was evidence that Bauerle had a problem with his 
temper. Thus, in 1992, he had an ﬁaltercationﬂ with another 
employee and was required to 
attend counseling for 1 day, 
which the Company paid for. Bauerle attended another 2 days 
and personally paid for those 
extra sessions. In about Novem-ber 1992, he dumped a large number of cans on the floor in 

protest of an employee™s refusal to shut a machine which was 
producing defective cans. Bauerl
e™s evaluations in 1992, 1993, and 1994 all made reference to his temper, controlling his emo-
tions, and ﬁoutbursts.ﬂ Nevertheless, according to Bauerle, his 
anger or temper never caused a 
loss of production, and he never 
damaged company equipment or products, and never struck 

anyoneŠinside or outside the plant. 
Tomlins recounted a prior incident where he had to position 
himself between Bauerle and Cr
osby who appeared ready to 
fight. Tomlins told them to break it up and return to work. They 

both apologized.  
2. The alleged disparate treatment toward Bauerle 
The General Counsel argues that Bauerle was treated in a 
disparate manner, in that others 
who have engaged in similar, if 
not more serious conduct, had not
 been discharged. They will 
be discussed here.  
Employee Connolly testified that in April 1995, Company 
President Jim Engelhuber toured 
the plant and asked him about 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584an apparent mistake in an image on the cans he was making. 
Connolly misrepresented the cause of the problem to Engel-
huber, who apparently believed th
at Connolly told him that the 
problem would not be fixed for one week. Plant Manager 
Bhalla then approached him in a ﬁphysically threatening way,ﬂ 
yelling, screaming in his face, waving his hands, and demand-
ing to know whether he told Engelhuber that the machine 
would not be shut for repairs until the following week.  
In 1997, Connolly had receive
d permission to remove a 
quantity of lumber from the plant.
 He used it on a construction 
project at home. Coworker Stefan Chunga accused Connolly of 

stealing Chunga™s wood. Chunga asked him to discuss it in the 

plant boiler room and Connolly re
fused. They spoke with Dan-
forth present, and it was learne
d that Chunga had videotaped 
Connolly™s home. Connolly asked 
that action be taken against 
Chunga for filming Connolly™s home. Chunga was directed to 

apologize to all four crews, and give Connolly the videotape.  
Connolly testified that he confronted coworker Rodney 
Koontz about comments Koontz 
was making on the PLM about 
Connolly™s girl friend. Connolly 
told Koontz to meet him after 

work. This confrontation contin
ued for 1-1/2 weeks. Finally, 
Supervisor Al Varrone told them both to stop it or they would 
be in big trouble.  
In February 1995, an alterc
ation occurred between employ-
ees Brian Owens and Ed Martin. Owens accused Martin of making derogatory comments a
bout him on the PLM, and Mar-
tin denied it. When Owens persisted, Martin assaulted him, 
picking him up and throwing him against a wall. Martin, a pro-
bationary employee, was discha
rged, and Owens received a 5-
day suspension.  
The suspension notice stated that Owens was involved in ﬁal-
tercationsﬂ with employees thro
ughout the day, and that they 
were prompted by racial st
atements which provoked Owens 
into confronting employees. Following an incident in the break-
room, his superintendent instruct
ed him to return to his work 
area and ﬁdrop the issue.ﬂ Instead, Owens continued to question 

employees for the rest of the day, with some questioning con-
sidered as a ﬁform of non-verb
al assaultﬂ in which Owens ﬁthrustﬂ himself in an employee™s face while questioning him, 
and not allowing him to pass by 
freely. In addition to the sus-
pension, Owens was required to 
report for EAP counseling, and 
was warned that further incidents of this type ﬁwill result in 
immediate termination.ﬂ He was further warned that a further 
failure to remain in his work area when instructed may be con-
sidered as insubordination.  
In the memo firing Martin, it was noted that the following 
ﬁled toﬂ his termination: excessive absenteeism; a verbal warn-
ing on January 9 for making dem
eaning remarks about employ-
ees, and sexually harassing messa
ges on the PLM; and his as-
sault of Owens.  
Wilson testified that, as part of
 the altercation, Owens lunged 
at him but did not touch him. 
Owens was prevented by Long 
from reaching Wilson.  
The General Counsel also cites an incident in December 
1994 in which James Chapman complained to management that 
on 4 days, Brian Owens made fa
lse statements about Chapman 
on the PLM and also verbally 
harassed him and physically 
ﬁposturedﬂ in his presence, attempting to cause a confrontation. 
Chapman called Owens a ﬁlow-life piece of shit, a rat, a weasel 
and a pussy.ﬂ  
Superintendent Long spoke to Owens. Owens wrote a state-
ment in which he stated that he was told by Chapman that Leon 
Long was being transferred to C crew, and that he (Owens) 

should go also, since Sam would be taking over their crew, and 
that Sam would ﬁtake careﬂ of Owens ﬁand the rest of the 
homies.ﬂ Owens interpreted that reference to mean that Sam 
would make work difficult for African-Americans such as 
Owens. Owens published Chapman™s comments on the PLM, 
and the next day Chapman called him various names.  
Following their discussion, 
Long told Owens to conduct 
business only with Chapman until the matter was resolved, and 
not to use the PLMin such a manner. 
In March 1995, a written warning was issued to Russell Fal-
kena by Tomlins for ﬁinteracting inappropriatelyﬂ with cowork-
ers regarding crew issues. It wa
s noted that his behavior and 
attitude was regarded as ﬁin
timidating and unbecoming a team 
member.ﬂ The warning conclude
d that although he provided a 
basis for his actions in some cas
es, nevertheless his behavior 
could not be condoned. In addition to the warning, Falkena was 
referred to EAP. He was warned th
at ﬁany further report of this 
behavior or other unacceptable performance will lead to further 
discipline up to and including discharge.ﬂ  
On March 21, 1995, Marcy Chap
man was issued a ﬁ90 Day 
Review of Expectationsﬂ in wh
ich her history of performance 
issues were reviewed.  
The review noted that in December 1993 Chapman received 
a notice that she needed improvement in the following areas: 

excessive time taken on breaks, l
unch, and at other times, and 
greater respect and professionalis
m needed to be shown to co-
workers. In 1994, Chapman was cited for excessive time away 
from her work station, horseplay
, and failure to show respect 
and professionalism to fellow employees.  
Chapman™s February 13, 1995 comment that she would have 
ﬁJames take care of the electriciansﬂ was in response to electri-cians criticizing her failure to correct a problem, and violated 
the corporate violence policy. It
 was also mentioned that she was in conflict with the employees
 she interacted with daily. 
She was warned that the situation must improve immediately. It 
was further noted that she cr
eated unfounded situations be-
tween employees and management
 which caused ﬁdamageﬂ to 
her coworkers. Chapman received a 1-day suspension on Feb-
ruary 18 for poor work performance.  
On November 30, 1995, a writ
ten warning and EAP referral was given to employee Bob Uszenski for engaging in a dis-
agreement with a coworker, which culminated in Uszenski™s 
statement that ﬁyou better stay clear of me or your wife and 
baby won™t have a father.ﬂ Supervisor Federico noted in the 
warning that the statement was in violation of the Company™s 
rule concerning workplace violen
ce. He was warned that any 
ﬁsimilar behavior in the future will not be tolerated and will 
result in further discipline, up to and including termination.ﬂ 
Federico, who testified, was not asked about that warning.  
On December 2, 1995, Tomlins issued verbal warnings to 
Roy Langer and Patty Rivera for engaging in a confrontation in 
which Rivera made inappropria
te comments, which Langer 
interpreted as ﬁthreatening in na
ture.ﬂ The comment was, ﬁWhy 
did you turn me in to Bill Bessette? You are fucking with the 
wrong person!ﬂ In addition, the records show that Rivera was 
given a 1-day suspension (Decision Making Day), with a warn-
ing that ﬁany future 
misconduct of this nature will  not be toler-
ated and will result in immediate termination.ﬂ Rivera had re-

ceived three prior verbal warnings for taking extended breaks. 
In sum, I do not believe that the above are evidence that 
Bauerle has been subject to disparate treatment. Bhalla was 
 METAL CONTAINER CORP. 585justifiably upset at the company president™s apparently being 
told by Connolly that a problem
 with a machine would not be fixed for 1 week. No threats we
re made to Connolly. Chunga™ s 
request to Connolly that they meet in the boiler room was not 
an overt threat, and Chunga™s videotaping of Connolly™s home, 
apparently in an effort to doc
ument that he had Chunga™s wood, was not improper. Connolly™s inv
itation to Koontz to meet him 
after work, while the same type of threat as made by Bauerle, 
apparently ended when Supervisor Varrone told them to stop 
the continuous PLM messages or th
ey would be in big trouble. 
In contrast, Bauerle continued his confrontation with Crosby 
even after being twice told to stop by Tomlins. Owens™ case 
comes close to Bauerle, but do
es not equal the seriousness of 
Bauerle™s conduct. Owens™ conduct was similar in that he con-tinued his confrontation with em
ployees after being taunted by 
other employees, even after being told to cease. He thus was 

provoked as was Bauerle. However, the difference in the cases 
is that Owens committed only a ﬁnon-verbal assaultﬂ upon an 

employee by approaching very close to another employee. In 
contrast, Bauerle invited Cros
by to meet him outside and 
threatened to assault him, and 
later his gestures were inter-preted by Crosby as a threat to kill him.  
The December 1994 incident involving Owens in which 
Long simply advised him not to 
become personally involved 
with Chapman, resulted from a 
mutual confrontation between him and Chapman, in which Ch
apman allegedly made a ra-
cially derogatory comment. A
lthough Owens allegedly verbally 
harassed and physically postured 
toward Chapman, no threats 
were made.  
Falkena allegedly intimidated
 other employees, but no de-
tails were given and there is no evidence that threats were 
made. Uszenski™s statement to an employee that he should 
avoid being near him or his fami
ly would be missing its father, 
is clearly a threat. However, in contrast, Bauerle™s comment 
was construed as an actual threat to Crosby. Falkena received 
only a written warning and an EAP referral. There was no evi-
dence that additional threats were made, or that Falkena per-
sisted in making threats as Bauerle had. 
Regarding the 2-day suspension given to Rivera, her state-
ment to Langer was correctly interpreted as ﬁthreatening in 
nature.ﬂ However, it was not the 
kind of direct threat made by 
Bauerle. In addition, the Ge
neral Counsel™s argument that 
Rivera should have been discha
rged since she received three 
prior verbal warnings is rejected
 since the prior warnings were 
for taking extended breaks, and not for engaging in threatening 
conduct.   
Chapman™s comment that she woul
d have James take care of 
the electricians was viewed by 
Respondent as violating its cor-
porate violence policy, and it was also noted that she had con-

flicts with coworkers. However, her conduct did not involve the 
type of direct threats made by Bauerle.  
In sum, the threats set forth ab
ove did not equal the severity 
of conduct engaged in by Bauerle. Nor were they accompanied 
by the kind of insubordination and persistence with which Bau-
erle continued the confrontation after being told to stop.  
Conclusions Regarding Bauerle 
I find that the General Counsel
 has made a showing that 
Bauerle™s discharge was motivated by his union activities. 
Wright Line, supra. Thus, Respondent
 possessed knowledge of 
his union activities during the 1994 campaign. Evidence of 
animus toward the Union was set forth above in the section 
regarding Wilson, and additional 
evidence of animus was estab-

lished in Bauerle being told by Tomlins to ﬁwatch [his] back 
since he could not change Bauerle™s mind concerning the need 
for a Union. In addition, Bauerle adamantly insisted that he 
would vote for the Union, even after Plant Manager Bhalla 
asked what he could do to change Bauerle™s mind. 
However, I conclude that Re
spondent has met its burden of 
proving that it would have discharged Bauerle even in the ab-
sence of his union activities
. Wright Line, supra. I cannot find that Respondent ac
ted improperly in discharg-
ing Bauerle. Bauerle contributed
 to the escalation of the con-
frontation with Crosby by writing demeaning messages on the 
PLM, and then invited Crosby to meet him after work and 
threatened to beat him. When 
Tomlins told him to stop his con-duct, or he would be in big tr
ouble he persisted, by resuming 
the confrontation.  Bauerle concedes that he was warned once 
to cease contact with Crosby. Tomlins stated that he told him 
twice to do so, and that after the second time, he was told by 
Crosby that Bauerle invited him to meet him outside.  Thereaf-
ter, Crosby complained that he had been threatened with being 
shot. Tomlins, who recommended Bauerle™s discharge, was enti-
tled to rely upon Crosby™s consistent statements, repeated to 
him, and to Danforth, and contained in his written statement, 
that he had been threatened with being beaten and with being 
shot by Bauerle. Although Bauerle denied making the threats, 
he admitted to Tomlins that he had asked Crosby to meet him 
after work. Tomlins was further justified in concluding that 
Bauerle™s insubordination in not following his direct order to 
cease any interaction with Crosby, combined with the threats to 
Crosby warranted discharge. 
I have considered the facts that Bauerle denied having 
threatened Crosby, and told Danforth that his gesture to his 
forehead indicated Bhalla. Howeve
r, Crosby told Danforth and 
Tomlins that Bauerle had direct
ly told him that his gesture 
meant that he would put a bullet between his eyes. Respon-
dent™s officials were entitled to 
credit Crosby, and they did. The 
question is whether Respondent had a reasonable basis to be-lieve that the threat had been made. 
American Thread Co., 270 
NLRB 526, 532 (1984). Although I cannot find any way in 
which Bauerle™s story changed, as testified by Tomlins, never-
theless Tomlins was entitled to credit Crosby over Bauerle. 
Tomlins gave a proper reason for believing CrosbyŠhis story 
was consistent after being repeat
ed several times. In addition, 
Tomlins was involved with the in
cident almost from the begin-
ning and properly determined 
who he could believe.  
I reject the General Counsel™s 
argument that no proper inves-
tigation had been done. The facts became known to Tomlins 
immediately. Both Bauerle an
d Crosby involved him in the 
altercation as it was developing. Tomlins properly received 
complainant Crosby™s version of the threat to kill, and then 
when Danforth arrived, they s
poke to Bauerle. It was not im-
proper for Tomlins to have formed an opinion immediately, as 
testified by Danforth, that he believed Crosby and recom-
mended Bauerle™s discharge, even before Bauerle was inter-viewed. As the first-line superv
isor, the person on the scene, 
and the individual who was made aware of the progress of the 
incident, Tomlins could properl
y and immediately assess the 
credibility of both men as to the incident and the allegations, 
and make a recommendation 
based upon those factors. 
The fact that Crosby told Tomlins that he did not want Bau-
erle discharged for this incident is of no moment. Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586properly exercised its judgment in
 proceeding with termination 
for these events. 
Respondent™s corporate violence policy was properly im-
plemented here. That policy prov
ides that serious misconduct, 
such as threats of physical viol
ence, is not subject to progres-
sive discipline, but may cause the employee to be subject to 
immediate discipline, up to and including termination. I cannot 
find, based upon a review of the conduct engaged in by other 
employees alleged by the General Counsel, that actual threats, 
insubordinate conduct, and persis
tence in continuing a confron-
tation of the nature engaged in by Bauerle were tolerated by 

Respondent.  I accordingly find that Respondent has met its 
Wright Line burden of proving that it would have discharged Bauerle even 
in the absence of his union activities.  
E. Peter Murray 
Murray was employed from March 1989 to October 1995 as 
a production technician, and at th
e time of his discharge was a 
printer operator. In June 1994, Rodney Fain, Respondent™s 
senior administrative manager, wrote a letter of reference in 
behalf of Murray, in which he stated that during his employ-
ment, Murray has been a ﬁvaluable member of our organiza-
tion. His job performance and attendance prove Pete to be a 
very dependable employee.ﬂ His April 1995 performance 
evaluation listed performance in the standard to good range, 
and noted that he was ﬁactivel
y involvedﬂ and has ﬁmany good 
ideasﬂ concerning improving ope
rations. Tomlins said he 
wanted Murray to become active in the Newburgh Action 
Team, an employee-employer 
group which addresses plant issues. 
As set forth above, he was active in the 1994 union cam-
paign by soliciting cards for the Union, distributing union lit-
erature, wearing union clothing,
 and attending union meetings. 
He stated that of the 30 or 35 employees on his shift, 8 or 10 of 
them wore union clothing. He and coworker Nick Orlando were 
union committee members. Murray™s supervisor, Tomlins, testi-
fied that he saw him wearing a union hat, and was aware that he 
was involved in the Union™s 1994 effort to organize the plant. 
However, Tomlins was not aware of Murray™s 1995 union ac-
tivity. 
Murray stated that during a m
eeting called by Respondent to 
discuss the union campaign, Manager John Auer told the em-
ployees that signing a union card meant that the Union was 
authorized to represent them. Murray asked Auer whether that 
authorization was written on the card, and Auer said he did not 
know since he had never seen a card. Murray stood, and handed 
Auer a card and asked him to look at it. Auer refused to accept 
it.  
Murray testified that prior to the election, he criticized Plant 
Manager Bhalla and complained that he (Bhalla) had told an 
employee that she could lose her job as a temporary employee 
if the Union was selected in the election. Murray also asked 
Bhalla five or six times at one
 meeting if ﬁjobs were negotia-bleﬂ if the Union organized the plant. Bhalla refused to answer 

him.  Following the Union™s election loss, and in the summer and 
fall of 1995, Murray solicited 
cards from employees in the 
breakroom, and offsite. He stated that during a meeting called 
by management in September, he told Auer that he believed 

that there was a ﬁgood possibilityﬂ that he could be discharged 
because Bauerle and Wilson had been fired. Murray also ad-
vised Auer that he (Auer) must be aware that another campaign 
to organize the Union was then underway, and said that em-
ployees had approached him asking for cards, and that he dis-
tributed some cards. Auer told him that he was not aware of 
union activity, and that 
he should not be afraid of losing his job 
because he would not be discharged for his union activities.  
Auer testified that during that conversation, Murray told him 
that he believed that he was being ﬁscrutinizedﬂ at work, and 
requested a meeting with Plant Manager Bhalla. Auer arranged 
that meeting. Danforth testified that Auer told her that Murray 
mentioned that he believed th
at he was being ﬁsingled outﬂ 
because of his union involvement.  
Murray stated that following the discharges of Bauerle and 
Wilson, Quality Control Manager Greg Giaquinto approached 
him and said, ﬁ[Y]ou are still here,ﬂ and several times gestured 
to him that ﬁyou are out of here.ﬂ 
1. Prior discipline 
In late June 1995, Murray notic
ed a defect in a plate on his 
press, and asked his team leader 
if he should change the plate. 
The team leader told him to change the plate. Murray said that 
ordinarily the team leader gets the plate and installs it, but at 
that time the leader was busy so Murray obtained the plate.  
Murray went to the office, looke
d at the schedule, wrote down 
what he believed to be the correct number of the plate he was 
running, and selected wh
at he believed to be 
the correct plate.  
The plate chosen by Murray 
was the wrong one. The one he 
selected had the wrong UPC number. With help from a floater, 
Murray installed the plate  on the press and ran the job, which 
consisted of printing the UPC (universal product code) number 
on cans of soda. The error was no
t caught until five work shifts 
later, by which time 2 million cans had been run with the wrong 
code. All cans in the total run comprising 8 million were segre-
gated in a HFI (hold for inspection) area awaiting a determina-
tion as to their resolution.
7 Plant Manager Bhalla wrote a 
memo to his superior, Com-
pany President Engelhuber, which noted that the cause of the 
problem was operator error. Bhalla noted that in order to pre-
vent a reoccurrence, a procedure had been implemented 
whereby the plate numbers are checked by two employees. 
Bhalla recommended that th
e plate numbering system be 
changed so that the numbers are easily recognizable. Bhalla 
advised that he was attempting to have the cans packaged in 
multipacks (with the UPC on the cardboard wrap so that the 
defective cans™ UPC number woul
d be concealed from a store™s 
cash register scanner), and one filling location has agreed to do so which would account for 90 of the 654 pallets which were in 
HFI. Bhalla did ﬁnot expect any issues with the remaining in-
ventory.ﬂ 
Bhalla testified that this e
rror was costly for Respondent 
which had to hold the inventory of cans for a longer period of 
time because the customers could not purchase the product. He 
stated that all the cans were eventually sold.  
Bhalla stated that if an error occurs on the production line, 
and an employee was working in conjunction with a floater, 

both are held accountable for the 
error. He also testified that 
when the shift changes, the team leader is responsible for 
checking the UPC codes on the cans. However, he checks to 
                                                          
 7 One in every four cans run was defective since a total of four plates 
were run on two printers, and only 
one of the plates was incorrect. 
Thus, it was impossible to segregate 
the defective cans since they all 
emerged from the printers 
and went to one location. 
 METAL CONTAINER CORP. 587make certain that the UPC is readable, not that it is the correct 
code. He stated that although the wrong UPC number was run 
on subsequent shifts following Murray™s, he did not discipline 
them because they are not obligated to read or check the plate 
number. The person who changes 
the plate is responsible to 
ensure that the plate with the correct UPC number is installed 

on the press. In addition, Danforth and Tomlins stated that the 
floater was not disciplined since, even if the floater helped in-
stall the plate, the floater could not know that the plate bore the 
incorrect UPC code. That fact was not obvious from the plate 
itself, and the floater therefore bore no responsibility for 
Murray™s error of selecting the wrong plate. 
Murray was issued a written warning for ﬁoperator negli-
gence resulting in excessive product defect.ﬂ The warning 

stated that ﬁany similar occurrences will result in further disci-
pline, up to and including termination.ﬂ 
On September 14, 1995, Murray produced three consecutive 
HFI™s at one time, and later in 
the shift two others. The HFI™s were due to the cans not having color on them. Murray attrib-

uted the problem to inconsistency 
in the ink™s viscosity, and the 
ﬁextra effortﬂ needed in cleaning and housekeeping due to an 
upcoming visit by August Busch. 
He received a 1-day decision 
making leave (suspension) becau
se of the HFI™s. The memo 
confirming the suspension noted that the cause of the problem 
was that Murray had not kept th
e fountain filled with ink. The 
memo made reference to the June 30 error involving the wrong 

plate.  
The memo further noted that due to Murray™s ﬁcontinuation 
of poor work performanceﬂ he was receiving the next step in 
the disciplinary processŠthe decision making leaveŠwhich is 
a one day suspension.  
The next incident involving Murray™s work performance oc-
curred 1 month later.  
Murray stated that on October 13 his work resulted in four or 
five HFI™s. He was off from work for a few days, and received 
a phone call informing him that 
he was discharged. A memo 
dated October 19 states that he
 was terminated for ﬁcontinued 
poor performance in the area of quality.ﬂ The letter made refer-
ence to his work on October 13 which ﬁresulted in poor quality 
cans produced.ﬂ      
A company memo from Tomlins to Danforth dated October 
14 states that Murray produced a total of 12 pallets of HFI™s for 
three different products, consisting of deco voids, which are 
missing ink color on a can, or the ink is overlapping; failure to 
check the cans; and missing ink. The memo stated that  Murray 
had received a written warning and a 1-day suspension previ-
ously for the same issues of poor quality performance, and his 
continued performance requires termination. Specifically, the 
memo mentions three areas in which Murray™s performance 
was deficient that day.  
The first involved a case where five pallets of cans were pro-
duced without any green ink and cans produced with a deco 
void, and Tomlins concluded that Murray failed to properly 
check the cans he produced. The second involved another situa-
tion in which Murray failed to check the cans after changing a 
plate, with a result that the same error which occurred before 
the plate was changed continued afterwards. The final problem 
was where an ink key on the printer was closed, preventing the 
cans from receiving ink in one area, which defect was not no-
ticed by Murray until he was informed that the cans were defec-
tive. 
I reject the General 
Counsel™s assertion that one of those in-
stances occurred during Murray™s break in which case he would 
not be responsible for errors. Tomlins was not aware of when 
Murray took a break on October 13. He only testified that as-
suming Murray™s break was at 3.
30 p.m., he would not have 
been held accountable for the errors which occurred at that 

time. 
Bhalla stated that Respondent 
has a rule that requires the 
printer operator to check cans every 15 minutes at least, which 
would be about a run consisting of
 five pallets. One pallet con-
tains about 8000 cans. The reasoning is that discipline is gener-
ally issued for an HFI of more than five pallets, since it is then 
assumed that the operator was not checking the cans every 15 
minutes. However, Bhalla stated
 that too many patterns of 
HFI™s may result in discipline even if there are not five con-
secutive pallets. He specifically stated that if the operator has 
less than five pallets of HFI, but it is a repeated occurrence, 
discipline could be issued. 
Tomlins stated that HFI™s are not uncommon, but it is un-
usual for an operator to have 
a number of HFI™s which repeat 
themselves within the same production period. Murray™s of-

fense when compared to others with HFI™s, was that Murray 
gave less attention to detail than
 the other employees did, and 
the HFI™s were repeated HFI™s of the same nature on the same 
shift. Bhalla testified that Tomlins recommended Murray™s dis-
charge, and he reviewed the facts and background data and 
agreed. During those discussions, there was no mention of 
Murray™s union activity. 
In October 1994, Danforth issued
 a memo with a revised ﬁIs-
sue Resolutionﬂ form. The form 
was issued ﬁin direct response 
to the growing number of HFI™s . 
. . and the inability to capture 
and identify the root cause of each defect.ﬂ The purpose of the 
form is to identify the problem, set forth the cause of the HFI, 
mechanical or human error, and the corrective action taken. The 
memo states that if an employee accumulates repeated in-
stances of HFI™s as set forth in
 the forms, action taken will 
include additional training, rota
tion, reclassification, recogni-tion, or disciplinary action.  
Employee Connolly testified th
at HFI™s are a common, daily 
occurrence. In addition, the Issue Resolution forms received in 
evidence indicate that HFI™s occur frequently.  
2. The alleged disparate treatment toward Murray 
The General Counsel cites tw
o incidents which allegedly 
demonstrate that Murray was disciplined inappropriately for 
selecting the wrong plate. In those two instances, the floaters 
who worked with the printer operator were disciplined for the 
operator™s wrongdoing. The Genera
l Counsel reasons that since the floater with whom Murray worked was not disciplined, this 
shows that Murray was singled out for discipline because of 
Respondent™s desire to termin
ate him. I do not agree. 
The first incident occurred in March 1994, in which Tomlins 
issued an incident report, criti
cizing the floater for failing to 
notice that a ductor roll was not turned on, a ﬁsimple, normal 
and little thingﬂ that is a routine part of operating the press. 
Tomlins stated that ﬁas a floater you are the check gap for the 
operators.ﬂ It is clear that the floater™s responsibility was to 
make sure that obvious, readily observable procedures are fol-
lowed unlike the situation in which Murray™s selection of the 
wrong plate could not be discovered, and was not expected to 
be checked by the floater. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588The second incident occurred in March 1996, following 
Murray™s discharge. In that case,
 floater Harvey Cole was in 
charge of a changeover, and the printer operator selected the 
wrong plate. Tomlins™ written warning to Cole noted that  ﬁwe 
have checks to ensure this does not happen, you were the check 
in the procedure and you did not perform this task.ﬂ It further 

advised Cole that his ﬁjob was to verify the plate numbers to 
the schedule and cross check the person who pulled the plates.ﬂ  
The General Counsel argues that this incident occurred be-
fore Respondent changed its pro
cedures to require that two 
people verify the plate number, citing a standard operating 

procedure (SOP) with an issue date of November 21, 1996, 
concerning plate change proce
dure. However, this SOP does not deal exclusively with the veri
fication process, but relates to 
the entire plate change process. It is unlikely that it would have 
taken 17 months following the Murray incident to have issued 
such a procedure. This is especially so since Bhalla™s memo to  
official Engelhuber, dated July 7, 1995, relating to the Murray 
incident states that ﬁinternally 
we have instituted a procedure for double checking plate numbers by 2 team members for any 

plate changes.ﬂ Accordingly, Cole™s failure to check the plate 
numbers occurred after the cha
nge in the SOP requiring the 
floater to do so. Indeed, Cole™s written warning stated that his 

failure to check the numbers violated the checks, and his job 
responsibilities. 
I therefore find that Respondent™s failure to discipline a 
floater for failing to check th
e plate numbers on Murray™s new 
plate is not evidence of disparate treatment toward Murray. 
The General Counsel cites as evidence that Murray was 
treated disparately, an instan
ce involving shipping department employee Marc Conklin. On May 15, 1995, he was given a 
written warning for poor work performance. It was noted that 
Conklin caused damage to produc
t which was shipped to cus-tomers on at least two occasions in May. On June 20, Conklin 

was suspended for 1 day for c
ontinued poor work performance. 
I do not believe that the work performance of a shipping de-

partment employee can be appropr
iately compared to a printer 
operator. Inattention by a printer operator is extremely costly to 
Respondent since an error can re
sult in millions of defective 
products being produced in a short period of time.  
The General Counsel further argues that Respondent™s toler-
ance of Warren Crosby constitutes evidence of disparate treat-
ment toward Murray. On March 
17, 1995, Crosby received  a 
3-day suspension for misuse of the PLM involving the incident 
with Bauerle. On July 18, Cr
osby and eight coworkers were 
given a formal counseling for 
alleged misuse of the plm. 
Tomlins noted in the written counseling that this discipline was 

administered to all employees in their work area since no one 
was willing to admit writing the me
ssages. On July 21, Crosby 
admitted being the author of certain improper PLM comments. 
Crosby was suspended pending the outcome of the investiga-
tion of the ﬁlatest PLM issue.ﬂ It was noted in the suspension 
notice that he recently had disciplinary issues involving the 
PLM, and had continued to disreg
ard and failed to comply with 
the directives of his superinte
ndent. On August 8, Crosby was 
terminated. The termin
ation letter noted that on August 2 he 
returned from a 5-day suspensi
on and signed a letter of com-mitment in which he agreed to follow company directives and 
policies. Following his return there were ﬁseveral incidents in 
which he violated those commitments.ﬂ He was terminated for 
continuing to fail to follow company directives and policies. 
The General Counsel points to the fact that Crosby was not 
discharged following his first 
offense following his letter of 
commitment whereas Murray was terminated following his first 
offense following his decision ma
king leave. The only evidence 
on this point is that Crosby™s termination letter noted that ﬁsev-
eral incidentsﬂ of PLM abuse occurred before the discharge. 
There was no proof, however, that management became aware, 
after each such incident, that it had occurred, and that it failed 
to discharge him upon notification of the first alleged abuse of 
the PLM. Rather, it may have been the case that all the renewed 
PLM abuse occurred at one t
ime, based upon which Crosby 
was terminated. 
It certainly cannot be said that in this case, Respondent toler-
ated continued wrongdoing after the final step in the progres-
sive discipline system, decision making leave, had been com-
pleted.  
With respect to HFI™s, the evidence establishes that HFI™s 
occur frequently, often in larger numbers than the amount 
Murray produced which resulted in
 his discharge. Nevertheless, 
the recommendation for his termination was legitimately based 
upon his ﬁcontinued poor performance in the area of qualityﬂ 
and that Tomlins properly concl
uded that Murray had repeated 
HFI™s in the same production period which were due solely to 

operator error. 
Conclusions Regarding Murray 
I find that the General Counsel
 has made a showing that 
Bauerle™s discharge was motivated by his union activities. 
Wright Line, supra. Thus, Respondent
 possessed knowledge of 
his union activities during the 1994 campaign. In addition, 
Murray publicly contradicted a
nd challenged managers Auer 
and Bhalla regarding their belief
, respectively,  that a union 
card authorizes the Union to represent employees, and whether 
jobs were negotiable in the event of a union victory. Evidence 
of animus toward the Union was set forth above in the section 
regarding Wilson, and additional 
evidence of animus was estab-
lished in Murray™s testimony that
 Manager Giaquinto told him, 
following the discharges of Bauerle and Wilson that he was 

ﬁstill hereﬂ and gestured that he was ﬁout of here.ﬂ 
However, I conclude that Re
spondent has met its burden of 
proving that it would have discharged Murray even in the ab-
sence of his union activities
. Wright Line, supra. I cannot find that Respondent ac
ted improperly in discharg-
ing Murray. In June 1995, Murray was issued a warning for 
operator negligence resulting in excessive product defectŠthe 
2 million can run which was caused by the wrong plate being 
selected. In September, Murray
 produced five HFI™s in one 
shift, all caused, according to Respondent, by Murray™s error in 

not keeping the fountain filled w
ith ink. No credible evidence 
has been produced that that was not the cause of the HFI™s. As 

a result of those errors, he re
ceived a decision making leave. 
Only 1 month later, Murray produced, according to him, 4 or 5 

HFI™s, but according to Respo
ndent™s records, 12 HFI™s for three different products in 1 day. Errors made that day con-

sisted of failing to check the cans, thereby failing to notice 
defective cans due to lack of i
nk, one ink bleeding onto another, 
and failing to open an ink key, producing cans without ink. 
I accordingly find and conclude that Respondent was justi-
fied in discharging Murray. I cannot find any evidence of dispa-
rate treatment or that Responde
nt has tolerated poor perform-
ance of the nature involved here. 
 METAL CONTAINER CORP. 589I therefore find that Respondent has met its burden of prov-
ing that it would have discharged Murray even in the absence 
of his union activities. 
Wright Line, supra. 
CONCLUSION OF LAW 
By discharging Steve Wilson on or about March 14, 1995, 
Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(3) and (1) and Sec-
tion 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged an em-
ployee, it must offer him reinstatement and make him whole for 

any loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to date of proper offer of reinstate-
ment, less any net interim ear
nings, as prescribed in 
F. W. Wool-
worth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, Metal Container Corporation, New Windsor, 
New York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting the United St
eelworkers of America, or any 
other union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Steve Wil-
son full reinstatement to his former job or, if that job no longer 
exists, to a substantially equivale
nt position, without prejudice to 
his seniority or any other rights or privileges previously enjoyed. 
(b) Make Steve Wilson whole for 
any loss of earnings and other 
benefits suffered as a result of the discrimination against him, in the 

manner set forth in the reme
dy section of the decision. 
(c) Within 14 days from the date of this Order, remove from its 
files any reference to the unlawful discharge, and within 3 days 
thereafter notify Steve Wilson in writing that this has been done 
and that the discharge will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in New Windsor, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ9 Copies of the notice, on forms provided 
                                                          
                                                                                             
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended Order 
shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all 
objections to them shall be deemed waived for all purposes. 
9 If this Order is enforced by a judgment of the United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National Labor 
Relations Boardﬂ shall read ﬁPosted 
Pursuant to a Judgment of the United 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 14, 1995. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT discharge or otherwise discriminate against 
any employee for supporting the Un
ited Steelworkers of Amer-ica, or any other union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-

anteed them by Section 7 of the Act. 
WE WILL within 14 days from the date of this Order, offer 
Steve Wilson full reinstatement to his former job or, if that job 

no longer exists, to a substantially equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
WE WILL make Steve Wilson whole for any loss of earnings 
and other benefits resulting fro
m his discharge, less any net 
interim earnings, plus interest. 
WE WILL make Steve Wilson whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against him, in the manner set forth in the remedy section of the 
decision. 
WE WILL within 14 days from the date of this Order, re-
move from our files any reference to the unlawful discharge of 
Steve Wilson, and WE WILL within 3 days thereafter, notify 
him in writing that this has been done and that the discharge 
will not be used against him in any way. 
 METAL CONTAINER CORPORATION 
    States Court of Appeals Enforcing an Order of the National Labor Relations 
Board.ﬂ 
 